Moore, J.
(dissenting). I cannot agree with the conclusion reached by the Chief Justice. I do not think Gardner v. Railroad Co., 97 Mich. 240, and Brandy v. Railway Co., 107 Mich. 100, apply to this case. The plaintiff in each of those cases was upon foot, and in each instance, if he had looked, would have had abundant opportunity to see the danger when he was yet in a place of safety. Not only have pedestrians the right to pass in the public highway, but persons, riding in carriages and wagons and upon bicycles. What would be reasonable care in a prudent person riding in a wagon might not be reasonable care in a prudent person riding upon a bicycle. What would be reasonable care in the case of a prudent bicycler might not be reasonable care in a foot passenger. It is true a railroad crossing is a place of danger, and one may not cross it recklessly or negligently. He must, if he would be protected, exercise such reasonable care as an ordinarily prudent man would exercise under like circumstances. In the case of a foot passenger, the courts say, if he has an opportunity to look and listen after passing the obstruction, and while in a place of safety, he is guilty of contributory negligence if he fails to do so. The courts *124also hold that one riding in a wagon is bound to stop and listen, if there are obstructions in the way of vision, because it is well understood that the noise accompanying locomotion by animals and a wagon might prevent one from hearing the approach of the train a view of which was obstructed, and, under such circumstances, to fail to stop is not the exercise of the reasonable care of a prudent man. All of us who know anything about the use of a bicycle know there is no appreciable noise in its use. The noise of an approaching train would not be drowned in any degree by the noise of the wheel. It is also true that, while the machine is under much better control than a carriage propelled by horses, it cannot be stopped as quickly as a pedestrian may stop.
In the case at bar the record shows Dr. Lau approached the crossing appreciating it was a place of danger. He ran his wheel as slowly as possible and have it stand' up. He looked and listened. There was a curve in the track. His line of vision after passing the obstruction, one witness states, would not reach more than 25 feet down the track. The night was still. What little wind there was came from the southeast. Dr. Lau was going north. He listened, and heard nothing. The record discloses testimony tending to show the train was coming from the east at the rate of 12 miles an hour, making a flying switch. The steam was shut off from the engine; no bell was rung; no whistle blown; no warning given; no watchman, gate, or lights at the crossing. It was very quiet. As Dr. Lau passed the obstruction to his line of vision, he was instantly struck, receiving injuries resulting in the amputation of one of his feet, and other permanent disabilities. 3 How. Stat. § 3375, requires a bell and a steam whistle upon each locomotive engine, and that the bell shall be rung continuously, and the whistle twice sharply sounded, at least 40 rods before the crossing is reached, and makes the company liable for all damages which shall be sustained by any person by reason of such neglect. The testimony of the plaintiff is to the effect that the bell was not rung and the whistle not blown.
*125The liability of the railroad company attached unless the plaintiff was guilty of such a degree of negligence as to relieve it. Sanborn v. Railroad Co., 91 Mich. 538 (16 L. R. A. 119). In that case it was said by Justice' Long :
" The law is therefore well settled that a traveler upon the highway has a right to assume that a railway company will thus perform its statutory duty, and one on a highway, when he approaches a railroad crossing, and can neither see nor hear any indications of a moving train, is not chargeable with negligence for assuming that there is no train sufficiently near to make the crossing dangerous. One in such a position has a right to assume that a railroad company, in handling its cars, will act with appropriate care, and that the usual signals of approach will be reasonably given.”
In the opinion written by Justice Montgomery it is said:
“The statute imposes a positive duty upon the railroad company to sound its whistle and to ring its bell at a certain point. It is a well-known fact that not only those about to cross the railroad track, but those in the immediate vicinity, lawfully there, are frequently induced to rely upon the performance of this statutory duty. If they do so, and without fault of their own suffer an injury, we see no reason why the statute should not be so construed as to protect them.”
See, also, Guggenheim v. Railway Co., 66 Mich. 150; Richmond v. Railway Co., 87 Mich. 380; Van Auken v. Railway Co., 96 Mich. 307 (22 L. R. A. 33).
The case of Robertson v. Railroad Co., 180 Pa. St. 43 (57 Am. St. Rep. 620), is cited as supporting the disposition made of the case by the circuit judge. This court has not been inclined to follow the Pennsylvania courts in negligence cases, but, if it were so inclined, the facts in the Pennsylvania case are so different from the case at bar that its decision is not controlling. The deceased in that case was traveling upon a highway which- crossed four railroad tracks. As he approached the crossing, a freight train was passing upon one of the tracks nearest to him. He *126did not dismount, but rode his wheel in circles in the highway. As soon as the freight passed the highway, without ascertaining whether the other tracks were free, he started to cross them, and was struck by a train coming from the direction in which the freight train was going. Under such circumstances, it might well be said his want of care caused the injury.
Men and women riding bicycles have the same right to use the highways which is accorded to pedestrians and to persons riding in carriages. It is their duty to recognize that railroad crossings are places of danger, and must be approached with care. They have a right to expect the employés of the railroad company will comply with the provisions of the statute, but this right of reliance will not excuse them if they are heedless and negligent. It is their duty to exercise such reasonable care as an ordinarily prudent person would use under like circumstances. •If, when they are doing this, they are injured, because of the failure of the railroad company to ring the bell and blow the whistle, the railroad company is liable for the damage done to them. Whether in this case the plaintiff approached the crossing in the exercise of such reasonable care as a person of ordinary prudence would use under like circumstances was, we think, a question which should have been submitted, to the jury. Carver v. Plank-Road Co., 61 Mich. 584; Little v. Railway Co., 78 Mich. 205; Breckenfelder v. Railway Co., 79 Mich. 560; Richmond v. Railway Co., 87 Mich. 374; Rascher v. Railway Co., 90 Mich. 413 (30 Am. St. Rep. 447); Ashman v. Railroad Co., 90 Mich. 567.
Judgment should be reversed, and a new trial ordered.
Montgomery, J., concurred with Moore, J.